DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office action is in response to the amendments filed 4/28/2021. Claims 1, 4-6, and 18-34 are currently pending. Claims 2, 3, and 7-17 have been previously canceled. Claim 4 has been withdrawn as a result of a restriction requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-28, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 20-28, 32, and 33, the limitation “the drop indicator being solid” of claim 20, the limitation “the drop indicator being hollow” of claim 21, the limitation “the drop indicator including a hollow body” of claim 22, the limitation “a first photosensitive portion including the photochromic material, and a second photosensitive portion including a photosensitive material different from the photochromic material” of claim 23, the limitation “the drop indicator includes a hollow body” of claim 24, the limitation “at least one separate element includes a first photosensitive material including the photochromic material, and a second photosensitive material different from the photochromic material” of claim 25, the limitation “a photosensitive material carried by a wall of the container and different from the photochromic material” of claim 26, the limitation “the drop indicator is a floating drop indicator such that the floating drop indicator floats in liquid” of claim 28, the limitation “the applying step includes applying a section of the photochromic material around an interior of said container” of claim 32, and the limitation “the applying step includes applying elements of the photochromic material on an inside or outside surface of said container” of claim 33 comprises new matter not previously disclosed by applicant in the specification as originally filed. In the response to election dated 11/18/2019, applicant had elected species I, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 24, the limitations “at least one separate element” in line 4 is vague and indefinite because it is not clear if the limitation is referring to a new separate element or the separate element recited in line 2. In order to further prosecution the limitation has been 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 18, 19, 21, 28, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 0617782) in view of Collens (US 2143508) and Schmidt (US 5018632).
Regarding claim 1, Smith discloses a method for producing a food or beverage container that includes: including a drop indicator (D – Fig. 1) in the food or beverage container; and coupling said drop indicator to a closure (B – Fig. 1) of the container for separation from said (lines 14-32).
	However, Smith does not disclose the step of applying a photochromic material to the drop indicator.
	Collens teaches a method of producing a food or beverage container that includes the step of applying a photochromic material (9 – Fig. 2) to an indicator (2 – Fig. 1) of the food or beverage container that is responsive to light so as to darken upon exposure thereto (pg. 2, left col., lines 29-48); and protecting at least a portion of the photochromic material from exposure to light (pg. 2, left col., line 72 – pg. 2, right col., line 1). One of ordinary skill in the art, upon reading the teaching of Collens, would have recognized that the indicator of Collens is analogous to the drop indicator of Smith and would have further recognized that applying a photochromic material to the drop indicator of Smith would improve the invention of Smith by increasing the visibility of the drop indicator and allow consumers to more readily identify if the container has been previously opened.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Smith by applying a photochromic material to the drop indicator and protecting the photochromic material from exposure to light as suggested by Collens in order to increase the visibility of the drop indicator and allow consumers to more readily identify if the container has been previously opened. Note that neither Smith nor Collens expressly teaches that the photochromic material changes appearance upon exposure to light when the drop indicator drops into the container. However, this is the result of the combination of Smith and Collens. Since Smith discloses a drop indicator 
	However, Smith, as modified by Collens does not expressly disclose that the photochromic material is responsive to ultraviolet light.
	Schmidt teaches a photochromic material (32 – Fig. 3) that is responsive to light (col. 2, lines 61-63), wherein the light includes ultraviolet light (col. 3, lines 47-52). One of ordinary skill in the art, upon reading the teaching of Schmidt, would have recognized that the photochromic material of Smith and Collens could be modified to also be responsive to ultraviolet light and would provide the advantage of improving the reliability of the photochromic material to act as a tamper indicator since it would have a larger range of wavelengths that it would be responsive to.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the photochromic material of Smith and Collens to be responsive to ultraviolet light as taught by Schmidt in order to improve the reliability of the photochromic material to act as tamper indicator.

Smith, as modified by Collens and Schmidt, further teaches:
(D – Fig. 1, Smith) carries a UV protector. Note that applicant has not claimed what constitutes a “UV protector” or how a “UV protector” functions. In this case, a portion of the wall of the drop indicator is interpreted as a “UV protector” since it carries the photochromic material which absorbs some of the UV light, thereby providing some protection to anything behind it.

	Claim 19, essentially all of the elements of the claimed invention in claim 1.
	However, Smtih, as modified by Collens and Schmidt, does not expressly teach that the applying step comprises integrating the photochromic material into the composition of the drop indicator itself.
	In this case, it is noted that there are only three manners in which photochromic material may be applied to the drop indicator. It can be applied as a coating as taught by Collens, as a separate element, or integrated into the composition of the drop indicator itself.
	Since there are a finite number of ways in which the photochromic material may be applied to the drop indicator, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have applied the photochromic material to the drop indicator in any of the three manners above including by integrating the photochromic material into the composition of the drop indicator itself since a person with ordinary skill has good reason to pursue the known options within their technical grasp. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

	Claim 21, that the drop indicator (D – Fig. 1, Smith) is hollow (lines 14-19, Smith).

	In this case, it is noted that there are only three manners in which photochromic may be applied to the drop indicator. It can be applied as a coating as taught by Collens, as a separate element, or integrated into the composition of the drop indicator itself.
	Since there are a finite number of ways in which the photochromic material may be applied to the drop indicator, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have applied the photochromic material to the drop indicator in any of the three manners above including by integrating the photochromic material into the composition of the drop indicator itself since a person with ordinary skill has good reason to pursue the known options within their technical grasp. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Claim 28, that the drop indicator (D – Fig. 1, Smith) floats in liquid. Note that the phrase “floats in liquid” is a recitation of functional language. A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim. In this case, the drop indicator is capable of floating in a liquid that has a high density than the drop indicator.

(D – Fig. 1, Smith) sinks in liquid. Note that the phrase “sinks in liquid” is a recitation of functional language. In this case, the drop indicator is capable of sinking in a liquid that has a lower density than the drop indicator.

	Claim 30, essentially all the elements of the claimed invention in claim 1.
	However, Smith, as modified by Collens and Schmidt, does not expressly disclose the step of activating an ultraviolet light source.
	In this case, the examiner takes the position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the photochromic material on the drop indicator is only activated in response to ultraviolet light and, in the absence of ultraviolet light, and requires the activation of an ultraviolet light to allow the photochromic material to change color and indicate that the closure has been removed from the container. Therefore, it would have been obvious to one of ordinary skill in the art to have simply activated an ultraviolet light to allow the photochromic material to change color and indicate that the closure has been removed from the container.

Allowable Subject Matter
Claims 5 and 34 are allowed.
Claims 6 and 31 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.

	Regarding the 112, first paragraph, rejection of claims 20-28, 32, and 33, applicant argues that various passages within the written description disclose that the various embodiments depicted in the figures are incorporated into one another.
	However, it is noted that the election requirement dated 9/19/2019 required an election between different species with the different species being identified by their respective figures. While it is acknowledged that the written description does, in various places, disclose that the different embodiments can be incorporated into each other, it is noted that incorporating the elements of one embodiment into another would result in a non-elected species. Since the particular species elected by applicant does not contain the elements noted above, those elements are new matter for the elected species. Therefore, applicant’s argument is found to be not persuasive.

	Regarding the 103(a) rejection of claim 1, applicant argues that it would not have been obvious to apply a photochromic material to the drop indicator of Smith because Collens discloses embedding an indicator cartridge on which a photochromic material is applied and applying a photochromic material to a drop indicator is not combining elements in the prior art in the same manner if one of applying a photosensitive material to a metal cartridge and then sealing the cartridge in molten glass to embed it in a bottle. Furthermore, the differences between the indicators upon which the photochromic material is applied is significant since 
	However, in regard to applicant’s first point, it is noted that Collens is simply relied upon for the teaching of applying a photochromic material to an indicator. Furthermore, it is obvious that the drop indicator must be shielded somehow before it drops into the container because otherwise it would be not useful. Shielding a photochromic material on a drop indicator is well within the skill of one of ordinary skill in the art since it is a simple matter of blocking light to the portion of the bottle containing the drop indicator. Therefore, applicant’s argument is found to be not persuasive.

	Regarding the 103(a) rejection of claim 1, applicant argues that the teaching of Schmidt would not suggest using a photochromic material sensitive to UV light would have been obvious since the types of indicator of Schmidt is significantly different than the drop indicator of Smith.
	However, the examiner takes the position that simply because the indicators are different does not mean that one of ordinary skill in the art could not read the teaching of Schmidt and find it obvious that the range of the wavelength of light that the indicator of Smith and Collens is sensitive to can be in the ultraviolet range. Schmidt is not relied upon for the actual structure of how to make a photochromic material sensitive to light but simply for the teaching of the range of the wavelength of light that the photochromic material is sensitive is in the ultraviolet range. Therefore, applicant’s argument is found to be not persuasive.


	However, it is noted that claim 18 itself does not require anything beyond an element that provides any level of protection against UV. As explained above, since the wall of the drop indicator provides some protection against UV, it is interpreted as a UV protector. Therefore, applicant’s argument is found to be not persuasive.

	Regarding the 103(a) rejection of claim 28, applicant argues that Smith does not disclose whether the glass ball will float when detached from the cork.
	However, as noted above, the language “floats in liquid” is a recitation of functional language. Since there is some liquid that is denser than the glass ball, the glass ball meets the limitation “floats in liquid.” Therefore, applicant’s argument is found to be not persuasive.

	Regarding the 103(a) rejection of claim 29, applicant argues that Smith teaches a hollow ball and because of this teaches away from an indicator that is heavy enough to sink. Furthermore, there are materials that sink in a liquid of any density.
	However, as noted above, the language “sinks in liquid” is a recitation of functional language. Since there is some liquid that is less dense than the glass ball of Smith, the glass ball meets then limitation “sinks in liquid.” Therefore, applicant’s argument is found to be not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/17/2021